DETAILED ACTION
Pending Claims
Claims 1-18 are pending.

Priority
This instant application was filed on 03/11/2021 as: 
a Divisional of 14/961,513, filed 12/07/2015 (now U.S. Patent No. 10,947,428); 
which is a Continuation of 13/918,021, filed 06/14/2013 (now abandoned); 
which is a Continuation-in-Part of 13/315,518, filed 12/09/2011 (now abandoned); 
which is a Continuation-in-Part of 12/949,878, filed 11/19/2010 (now abandoned).
The claims feature a dicyandiamide having a D98 maximum of 6 m.  The two most recent parent applications feature a commercial product known to have a D98 maximum of 6 m (see Dyhard 100 SF in Table 11).  Accordingly, the instant application has an effective filing date of 06/14/2013.

Notice of Pre-AIA  or AIA  Status
Due to the effective filing date described above: 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Response to Amendment
The objection to the specification has been overcome by amendment.
The rejection of claims 1-3 and 9-18 under 35 U.S.C. 102(a)(1) as being anticipated by Desai et al. (US 2016/0083633 A1 or US 2014/0150970 A1) has been overcome by amendment.
The rejection of claims 4-7 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Desai et al. (US 2016/0083633 A1 or US 2014/0150970 A1) has been overcome by amendment.
The rejection of claims 1-6 and 8-18 under 35 U.S.C. 103 as being unpatentable over Desai et al. (US 2012/0129980 A1) in view of Renkel et al. (WO 2012/139974 A2) has been overcome by amendment.
The rejection of claims 6 and 7 under 35 U.S.C. 103 as being unpatentable over Desai et al. (US 2012/0129980 A1) in view of Renkel et al. (WO 2012/139974 A2) and Agarwal (US 2003/0018095 A1) has been overcome by amendment.

Claim Rejections - 35 USC § 112, 1st paragraph (a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1-18, claim 1 has been amended to feature: (c) 5% by weight to 60% by weight based on total weight of the one-component composition of rubber particles having a core/shell structure or of a dispersion comprising rubber particles having a core/shell structure.  The original disclosure supports core/shell rubber particles dispersed in an epoxy carrier resin (see paragraphs 0125-0126 & 0056-0058).  However, the original disclosure fails to support the full scope of the instantly claimed (generic) dispersion, which embraces all carriers.  This is a new matter rejection.  Claims 2-18 are rejected because they are dependent from claim 1.
Further regarding claims 6-8, dependent claims 6-8 have been amended to feature: (6) further comprising a second curing agent comprising an amine; (7) wherein the amine comprises a secondary amine; and (8) wherein the amine comprises a dimethyl amine.  The original disclosure contemplates a number of heat-activated latent curing agents that can be combined with the dicyandiamide and the epoxy/imidazole reaction product (reaction product of reactants comprising an epoxy compound comprising a polyepoxide and an imidazole) (see paragraphs 0095-0110).  A number of these materials fall with the scope of “an amine” and appear to embrace “a secondary amine”.  However, the original disclosure fails to support the full scope of the instantly claimed (generic) amine and (generic) secondary amine.  Furthermore, the original disclosure fails to support “a dimethyl amine”.  This is a new matter rejection.
Claim Rejections - 35 USC § 112, 2nd paragraph (b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-18, claim 1 features: (c) 5% by weight to 60% by weight based on the total weight of the one-component composition of rubber particles having a core/shell structure or of a dispersion comprising rubber particles having a core/shell structure.
The specification presents the range (5% by weight to 60% by weight) for the one-component embodiment in paragraphs 0125-0126, while referring to the core-shell rubber particles presented in the two-component embodiment (see paragraphs 0053-0058).  The core-shell rubber particles of the two-component embodiment embrace core/shell rubber particles dispersed in an epoxy carrier (see paragraphs 0056-0058).  In light of the specification, it remains unclear if the claimed range (5% by weight to 60% by weight) relates to the overall dispersion or just the core/shell rubber particles within the dispersion, when the claims feature “a dispersion comprising rubber particles having a core/shell structure”.  Claims 2-18 are rejected because they are dependent from claim 1.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6 and 9-18 are rejected under 35 U.S.C. 103 as being unpatentable over Desai et al. (US 2012/0129980 A1) in view of Frick et al. (US 2011/0039109 A1).
Regarding claims 1-5 and 9, Desai et al. disclose: (1) a one-component composition (paragraph 0006 & 0066-0121; Table 5) comprising: 
(a) 2% by weight to 40% by weight based on total weight of the one-component composition of an epoxy-capped flexibilizer (paragraphs 0066, 0075-0093; Table 5: see “21”, “22”, “23” & “24”); 
(b) 3% by weight to 25% by weight based on total weight of the one-component composition of a heat-activated latent curing agent comprising dicyandiamide (paragraphs 0066 & 0094-0096; Table 5: see “25”); 
(c) 5% by weight to 60% by weight based on total weight of the one-component composition of rubber particles having a core/shell structure or of a dispersion comprising rubber particles having a core/shell structure (paragraphs 0066 & 0110-0111; Table 5: see “20”); and 
(d) 1% by weight to 15% by weight based on total weight of the one-component composition of an epoxy-dimer acid adduct (paragraphs 0066 & 0104-0109; Table 5: see “18”);
(2) wherein the epoxy-capped flexibilizer comprises a reaction product of reactants comprising (i) an epoxy compound, (ii) a polyol comprising a polytetrahydrofuran; and (iii) an anhydride and/or a diacid (Table 5: see “21”); (3) wherein the epoxy compound comprises Bisphenol A diglycidyl ether, phenyl diglycidyl ether, or combinations thereof (Table 5: see “21”);
(4) wherein the epoxy-capped flexibilizer comprises a reaction product of reactants comprising (i) an epoxy compound; and (ii) a primary or a secondary polyether amine (Table 5: see “22” & “24”); (5) wherein the epoxy compound comprises Bisphenol A diglycidyl ether, phenyl diglycidyl ether, or combinations thereof (Table 5: see “22” & “24”); and
(9) further comprising graphenic carbon particles, an epoxy/CTBN adduct, and/or 3,4-dichlorophenyl-N,N-dimethyl urea (Table 5: see “27”, “19” & “26”).
Desai et al. disclose an adhesive composition (see paragraphs 0002-0004; Table 5) formulated with a heat-activated latent curing agent (see paragraphs 0066 & 0094-0096; Table 5).  They discuss a number of examples of heat-activated latent curing agents (see paragraphs 0094-0095), including a combination of dicyandiamide and a catalytically active urea (diuron) (see paragraph 0095; Table 5); however, they fail to disclose: (1) a combination of dicyandiamide and a reaction product of reactants comprising an epoxy compound comprising a polyepoxide and an imidazole, wherein the dicyandiamide has a D98 maximum of 6 m.
Frick et al. disclose a similar epoxy-based adhesive composition formulated with a heat-activated latent curing agent (see Abstract; paragraphs 0001, 0004-0008 & 0056-0059).  Their heat-activated latent curing agent includes a combination of dicyandiamide (paragraphs 0073-0076, particularly paragraph 0075) and a reaction product of reactants comprising an epoxy compound comprising a polyepoxide and an imidazole (paragraphs 0009, 0038 & 0041-0050).  This combination is advantageous because it provides improved activation at lower temperatures (see paragraphs 0052-0053) with little to no negative impact on the glass transition temperature of the cured material (see paragraph 0054) and storage stability (see paragraph 0055).  Furthermore, the exemplary embodiments of Frick et al. are formulated with DYHARD® 100SF (see paragraph 0190), which applicant has identified as a dicyandiamide having a D98 maximum of 6 m.  The use of this dicyandiamide by Frick et al. establishes that it is recognized in the art as a suitable dicyandiamide hardener for this type of epoxy-based adhesive formulation.  In light of this, it has been found that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination – see MPEP 2144.07.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the composition of Desai et al. with the instantly claimed heat-activated latent curing agent (combination of dicyandiamide having a D98 maximum of 6 m and a reaction product of reactants comprising an epoxy compound comprising a polyepoxide and an imidazole) because: (a) Desai et al. disclose an adhesive composition formulated with a heat-activated latent curing agent; (b) Desai et al. contemplate a number of examples of heat-activated latent curing agent, including a combination of dicyandiamide and a catalytically active urea; (c) Frick et al. disclose a similar epoxy-based adhesive composition formulated with a heat-activated latent curing agent; (d) the heat-activated latent curing agent of Frick et al. includes a combination of dicyandiamide and a reaction product of reactants comprising an epoxy compound comprising a polyepoxide and an imidazole; and (e) Frick et al. disclose that this combination is advantageous because it provides improved activation at lower temperatures with little to no negative impact on the glass transition temperature of the cured material and storage stability.  Furthermore: (f) the exemplary embodiments of Frick et al. are formulated with DYHARD® 100SF, which applicant has identified as a dicyandiamide having a D98 maximum of 6 m; (g) the use of this dicyandiamide by Frick et al. establishes that it is recognized in the art as a suitable dicyandiamide hardener for this type of epoxy-based adhesive formulation; and (h) it has been found that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.
Regarding claim 6, the combined teachings of Desai et al. and Frick et al. are as set forth above and incorporated herein.  The teachings of Desai et al. and Frick et al. fail to explicitly disclose an exemplary embodiment: (6) further comprising a second curing agent comprising an amine.  Rather, the general teachings of Desai et al. (see paragraph 0094: “and/or mixtures thereof”) and Frick et al. (see paragraphs 0073-0075: “at least one”) contemplate mixtures of latent hardeners, which are selected from materials including dicyandiamide and amines.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the composition resulting from the combined teachings of Desai et al. and Frick et al. with the instantly claimed second curing agent (comprising an amine) because: (a) the general teachings of Desai et al. and Frick et al. contemplate mixtures of latent hardeners; and (b) the latent hardeners of Desai et al. and Frick et al. are selected from materials including dicyandiamide and amines.
Regarding claim 10, the combined teachings of Desai et al. and Frick et al. are as set forth above and incorporated herein.  They fail to explicitly disclose: (10) wherein the composition is curable at a temperature of 140°C or less and/or is heat-curable within 15 minutes or less.  However, the skilled artisan would have expected the composition resulting from the combined teachings of {Desai et al. and Frick et al.} to obviously embrace this capability because the composition resulting from the combined teachings of {Desai et al. and Frick et al.} obviously satisfies all of the material/chemical limitations of the claimed invention.  Furthermore, the supporting teachings of Frick et al. suggest this capability (see paragraphs 0052-0053 & 0165-0179).
Regarding claims 11 and 12, the combined teachings of Desai et al. and Frick et al. are as set forth above ad incorporated herein.  Desai et al. disclose: (11) a method of treating a substrate, comprising: applying the composition to a surface of the substrate; and heating the composition (see paragraphs 0012, 0145, 0147 & 0149).  They fail to disclose: (11) a temperature of 140°C or less; and (12) a temperature less than 140°C.  However, the skilled artisan would have recognized cure temperature as a result-effective variable that has an impact on the rate and degree of cure of the adhesive composition.  In light of this, it has been found that,  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation,” – In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); and “A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation,” –In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Furthermore, the supporting teachings of Frick et al. suggest these curing conditions (see paragraphs 0052-0053 & 0165-0179).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to cure the composition resulting from the combined teachings of {Desai et al. and Frick et al.} at a temperature of 140°C or less because: (a) the skilled artisan would have recognized cure temperature as a result-effective variable that has an impact on the rate and degree of cure of the adhesive composition; (b) it has been found that, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation;” and (c) it has been found that, “A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.” Furthermore: (d) the supporting teachings of Frick et al. suggest these curing conditions.
Regarding claims 13-18, the combined teachings of Desai et al. and Frick et al. are as set forth above and incorporated herein.  Desai et al. disclose: (13 & 14) an article comprising: a coating formed on a surface of a substrate from the composition following heating the composition (paragraphs 0012, 0147 & 0149); (15) further comprising a second substrate, wherein the composition is positioned between the surface and the second substrate (paragraphs 0012, 0147 & 0149); (16) wherein the coating has a measured lap shear strength of at least 15 MPa when tested at room temperature (Table 7); (17) an automotive component comprising the article (paragraph 0013); and (18)  wind turbine comprising the article (paragraph 0013).  They fail to disclose the following product-by-process limitation: (13) heating the composition at a temperature of 140°C or less; and (14) wherein the temperature is less than 140°C.  However, it has been found that, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process,” –  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP 2113).  
In the instant case, a cured material is achieved regardless of the heating temperature.  Accordingly, the article resulting from the combined teachings of {Desai et al. and Frick et al.} would have obviously satisfied the instantly claimed article.  Furthermore, the supporting teachings of Frick et al. suggest these curing conditions (see paragraphs 0052-0053 & 0165-0179).

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Desai et al. (US 2012/0129980 A1) in view of Frick et al. (US 2011/0039109 A1) and Renkel et al. (WO 2012/139974 A2).  Note: all citations of Renkel et al. are directed to equivalent US 2014/0037966 A1).
Regarding claims 7 and 8, the combined teachings of Desai et al. and Frick et al. are as set forth above and incorporated herein.  They fail to disclose: (7) wherein the amine comprises a secondary amine; and (8) wherein the amine comprises a dimethyl amine.  
Renkel et al. disclose a related impact-modified structural adhesive composition comprising a curable epoxy resin system and polyurethane network, which is formed in situ (see Abstract; paragraphs 0157-0171 & 0172-0173).  The curable epoxy resin system is formulated with at least one latent hardener (see Abstract; paragraphs 0065-0070), preferably dicyandiamide (see paragraph 0067; Table 1).  Similar to the combined teachings of Desai et al. and Frick et al., they also formulate the curable epoxy resin system with a catalytically active material (see paragraphs 0071-0073).  In addition to ureas, imidazole derivatives and epoxy/amine adducts, they also contemplate the use of piperidine (secondary amine) and benzyl dimethylamine (see paragraph 0071).  In light of this, it has been found that combining equivalents known for the same purpose is prima facie obvious – see MPEP 2144.06.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the composition resulting from the combined teachings of Desai et al. and Frick et al. with the instantly claimed secondary amine or dimethyl amine because: (a) Renkel et al. disclose a related impact-modified structural adhesive composition comprising a curable epoxy resin system and polyurethane network, which is formed in situ; (b) the curable epoxy resin system of Renkel et al. is formulated with at least one latent hardener, preferably dicyandiamide; (c) similar to the combined teachings of Desai et al. and Frick et al., Renkel et al. also formulate the curable epoxy resin system with a catalytically active material; (d) in addition to ureas, imidazole derivatives and epoxy/amine adducts, Renkel et al. also contemplate the use of piperidine (secondary amine) and benzyl dimethylamine; and (e) it has been found that combining equivalents known for the same purpose is prima facie obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 9-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,947,428.
Claims 2-5, 17, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,947,428 in view of Desai et al. (US 2012/0129980 A1).
Regarding claim 1, patented claims 1-8 anticipate the claimed one-component adhesive composition. 
Regarding claim 9, patented claims 3 and 4 anticipate the claimed one-component adhesive composition.
Regarding claim 10, patented claims 5-7 anticipate the claimed one-component adhesive composition.
Regarding claims 11 and 12, patented claim 9 anticipates the claimed method.
Regarding claims 13-16, the claimed article would have been obviously envisaged as a product resulting from patented claim 9.
Regarding claims 2 and 3, Desai et al. establish that the instantly claimed flexibilizer (see “21” in Table 5) and the flexibilizer in the patented composition (see “23” and “24” in Table 5) are equally suitable flexibilizers for this type of adhesive composition.  In light of this, it has been found that substituting equivalents known for the same purposed is prima facie obvious – see MPEP 2144.06.
Regarding claims 4 and 5, Desai et al. establish that the instantly claimed flexibilizer (see “22” and “24” in Table 5) and the flexibilizer in the patented composition (see “23” and “24” in Table 5) are equally suitable flexibilizers for this type of adhesive composition.  In light of this, it has been found that substituting equivalents known for the same purposed is prima facie obvious – see MPEP 2144.06.
Regarding claims 17 and 18, Desai et al. establish that this type of one-component adhesive composition is recognized in the art as suitable for forming automotive components and wind turbines (see paragraph 0013).  In light of this, it has been found that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination – see MPEP 2144.07.

Response to Arguments
Applicant’s arguments with respect to the previous obviousness rejection of claims 1-18 (see “103” on  pages 7-10 of the response filed June 3, 2022) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument (the new “dicyandiamide has a D98 maximum of 6 m” limitation).
Applicant’s arguments relating to alleged unexpected results (see page 10 of the response filed June 3, 2022) have been fully considered but they are not persuasive.  Applicant has provided a declaration from a previous application (US Serial No. 14/961,513).  However, these alleged unexpected results are not commensurate in scope with the claimed invention – see MPEP 716.02 (d).  At the very least, the specific component (a) used in the experiments fails to adequately represent the full scope of “epoxy-capped flexibilizer”.
Regarding the obviousness-type double patenting rejection, Applicant has noted that the filing of a terminal disclaimer will be considered upon indication of allowable subject matter (see page 11 of the response file June 3, 2022).  In response, it is noted that the filing of a terminal disclaimer cannot be held in abeyance since that filing “is necessary for further consideration of the rejection of the claims” as set forth in MPEP 804 (I) (B) (1) quoted below: 
“As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated.”


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FEELY whose telephone number is (571)272-1086. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J FEELY/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        
July 20, 2022